Citation Nr: 0514515	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from February 1957 to July 
1976.  He served in the Republic of Vietnam from June 1966 to 
July 1967.  He died in May 2000.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from a 
May 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied her claim for service connection for the cause of his 
death.

The Board issued a decision in July 2003, also denying 
service connection for the cause of the veteran's death, and 
the appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
General Counsel of VA, representing the Secretary, filed an 
unopposed motion in November 2003.  And in response, the 
Court entered an order in January 2004 vacating the Board's 
decision and remanding the case to the Board for compliance 
with the directives specified in the unopposed motion.  To 
comply with the Court's order, the Board remanded the case to 
the RO in August 2004.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  The veteran died in May 2000 from respiratory arrest due 
to pneumonia as a result of colon cancer which was metastatic 
to the brain and lungs; and at his death service connection 
was not in effect for any disability.

3.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.
4.  The veteran had not been diagnosed during his lifetime 
with any disorder, including primary respiratory cancer, 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

5.  The veteran's fatal colon cancer did not initially 
manifest until decades after his service in the military had 
ended and is unrelated to his military service, including any 
presumed exposure to herbicides in the Republic of Vietnam; 
and he did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.

CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
The Board, in its August 2004 remand, found that previous 
notice sent to the appellant to substantiate her claim was 
insufficient to notify her of the evidence she needed to 
prevail on her claim.  So, on remand, she was sent content-
complying VCAA notice via a January 2005 letter.  This 
obviously was several years after the May 2001 rating 
decision at issue.  The RO also sent her the regulation 
pertaining to the VCAA in its January 2005 supplemental 
statement of the case (SSOC).  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA must ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  Id. at 120.  Consequently, since the 
appellant already has received the requisite VCAA notice in 
January 2005, any defect with respect to the timing of it was 
mere harmless error.  That is to say, "the record has been 
fully developed," particularly since the Board's August 2004 
remand, and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding 


what further evidence she should submit to substantiate her 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim.  And the January 2005 letter and January 2005 SSOC, in 
particular, specifically informed her of what she should do 
in support of her claim, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  So she was, 
in essence, informed to submit everything she had regarding 
her claim.  Thus, there is no evidence missing from the 
record that must be part of it for her to prevail on the 
claim, leading to the conclusion that the timing of the VCAA 
notice was harmless.  VAOPGCPREC 7-2004; See, too, Mayfield 
v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

If VA fails to inform the appellant regarding what 
information and evidence is necessary to substantiate the 
claim, VA must demonstrate that there was clearly no 
prejudice to the appellant based on any failure to give such 
notice.  See Mayfield, No. 02-1077, slip op. at 26-28, (U.S. 
Vet. App. April 14, 2005).  The appellant and her 
representative have provided an abundance of evidence and 
argument discussing why they believe the veteran who served 
in Vietnam actually died as a result of primary lung cancer, 
a disease that merits presumptive service connection on the 
basis of herbicide exposure.  Thus, she clearly was not 
prejudiced - even assuming her VCAA notice was inadequate.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.



II.  Governing Laws, Regulations and Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2004).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (West 2002).  See also 
38 C.F.R. § 3.309(e).



Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that [] respiratory cancers [shall become 
manifest] within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

However, 38 U.S.C. § 1116(f), as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 
2001) removed the 30 year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure (although also authorizing the Secretary of VA for a 
study on the issue of re-limiting presumptive service 
connection).

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. § 
3.309(e)) that the presumption of exposure attached.

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The Secretary has determined, on the basis of sound medical 
and scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of colon or urinary bladder 
cancer in humans.  See 64 Fed. Reg. 56232, 59237 and 59243, 
(Nov. 2, 1999).



In VAOGCPREC 18-97 (May 2, 1997), it was held that 
presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
Evidence sufficient to support the conclusion that a cancer 
listed in section 3.309(e) resulted from metastasis of a 
cancer not associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d).  Further, evidence that a veteran incurred a form 
of cancer that is a recognized cause, by means of metastasis, 
of a cancer listed in 38 C.F.R. § 3.309(e) between the date 
of separation from service and the date of onset of the 
cancer listed in section 3.309(e) may be sufficient, under 38 
U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the 
presumption of service connection.

In this case, the veteran died in May 2000, at the age of 65, 
of respiratory arrest due to pneumonia as a result of colon 
cancer which metastasized to his brain and lungs.  At his 
death service connection was not in effect for any 
disability.  Rather, service connection for, in pertinent 
part, bladder cancer and chronic pulmonary disease was denied 
by the RO in August 1999 and the veteran was notified of that 
denial by letter of that same month.  He served in the 
Republic of Vietnam and, thus, is presumed to have been 
exposed to herbicides during his military service in the 
Republic of Vietnam.  His service medical records (SMRs) are 
negative for any cancer but reflect treatment for 
hemorrhoids, bronchitis, and an upper respiratory infection.  
There is no clinical evidence of cancer within the first year 
after military service.

Rather, the veteran's terminal cancer first manifested many 
years after military service.  Private clinical records show 
the veteran had surgery in 1996 for bladder cancer.

A March 2000 clinical record of Dr. Westbrook indicates the 
veteran had bladder cancer that had been treated by Dr. 
Keyes.  A CT scan found lesions in the liver, suggestive of 
metastatic disease.  The impression was metastatic colon 
cancer of the ascending colon with radiographic evidence of 
metastatic lesions to both the lung and liver.  Dr. Westbrook 
reported in April 2000 that the veteran was referred for 
consideration of surgery.  He had evidence of lung cancer and 
of colon cancer.  Unfortunately, his condition appeared to be 
terminal.

In June 2000 Dr. Keyes, a urologist, stated that the veteran 
was treated for management of transitional cell carcinoma of 
the bladder.  He was recently diagnosed with primary colon 
cancer, in addition to pulmonary lesions with brain 
metastasis.  One or all of the pulmonary lesions "may or may 
not have been a separate entity in the cause of the patient's 
death."  In August 2002 Dr. Keyes reported that his statement 
in June 2000 "does not state that the veteran's pulmonary 
lesions were due to a primary lung cancer nor does it infer 
this conclusion."

In November 2000 Dr. Westbrook stated, in a letter to a law 
firm, that in his opinion the veteran's bladder cancer did 
not metastasize or recur to cause his colon cancer.  A biopsy 
of a colon lesion during a colonoscopy was returned 
indicating that the lesion was an adenocarcinoma.  Such a 
cancer was entirely distinct from a bladder cancer which was 
a transitional cell carcinoma.  Thus, the colon cancer arose 
entirely independent of the veteran's bladder cancer.  
Moreover, the physician stated that it was his opinion that 
there was no evidence in the medical or surgical literature 
to suggest a causal relationship regarding the veteran's 19 
years of employment at Stanadyne and the development of his 
colon cancer.  Unfortunately, colon cancer was a very common 
problem in society and colorectal cancer was the second 
leading cause of cancer death in America.  Nearly all 
colorectal cancers arose from adenomatous polyps in the large 
bowel.  The pathogenesis of the development of these 
adenomatous polyps was multi-factorial.  Thus, assigning a 
causal relationship between the veteran's exposure to 
chemicals and petroleum products at Stanadyne and the 
development of colon cancer would be impossible considering 
the current state of knowledge regarding the etiology of 
colorectal polyps and cancer.  Dr. Westbrook, a board 
certified colon and rectal surgeon, further noted that he 
could not express and opinion as to the veteran's bladder 
cancer because he was not a urologist and, with respect to 
bladder cancer, such a question should be directed to the 
veteran's urologist, Dr. Keyes.

Dr. Josilevich, the author of the discharge summary of the 
veteran's terminal period of hospitalization in May 2000, 
stated in that document that the veteran had been recently 
diagnosed with colon carcinoma with diffuse metastases to the 
lung and brain and, that was the relevant final diagnosis.

A medical opinion regarding the cause of the veteran's death 
was obtained in October 2004.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004) (assistance shall 
include obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim).  The designated 
physician stated that he reviewed the veteran's claims file 
and noted that he had a history of bladder cancer, with no 
evidence of distant spread.  Subsequently, he was found to 
have a large mass in his ascending colon, with biopsy showing 
adenocarcinoma of the colon.  At the time of this diagnosis, 
computer axial tomography showed multiple tumors in the liver 
and lung as well as evidence of abdominal carcinomatosis 
(ascites and omental involvement).  The physician opined that 
it was most likely that the disease of the abdomen, liver, 
and lung all represented metastases from the colon cancer.  
The examiner also stated that, as no biopsy of these 
metastatic lesions was performed, he could not state with 
certainty that they did not arise from his prior bladder 
cancer.  The physician also stated that it was unlikely the 
veteran had a primary lung cancer, as abdominal 
carcinomatosis is highly unlikely in patients with lung 
cancer.  Finally, the physician opined that, as Agent Orange 
exposure has not been linked to colon cancer, it is unlikely 
Agent Orange caused the veteran's lung lesions.  The 
physician again stated that the lung lesions were most likely 
the result of colon cancer metastasis.  

Here, cancer of the urinary bladder and of the colon did not 
manifest until many years after military service and there is 
no medical evidence establishing or even suggesting that 
either cancer was of service origin or in any way related to 
the veteran's in-service exposure to herbicides.  Rather, VA 
has determined there is no such relationship and no contrary 
medical evidence has been submitted.

Dr. Keyes' statement in August 2000 and the physician who 
prepared the October 2004 medical opinion make it clear that 
the veteran's pulmonary lesions were not due to cancer that 
was primary to the lungs.

The essential basis of the appellant's claim is that she 
believes the veteran's terminal cancer was due to exposure to 
herbicides in the Republic of Vietnam.  But there is no 
medical evidence corroborating this contention.  And since 
the appellant-widow is a layperson, she simply does not have 
the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are 
insufficient to support her claim, and her appeal must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); see also Velez v. West, 11 Vet. App. 148, 158 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Competent medical evidence may mean statements conveying 
sound medical principles found in medical treatises; it would 
also include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
or analyses.  38 C.F.R. § 3.159(a)(1) (2004).  The widow-
appellant's representative has submitted several documents in 
support of the contention that the veteran's lung cancer was 
primary and not the result of metastasis from his colon 
cancer.  Submitted were several pages from an article by a 
private physician entitled "Myths & Facts About Lung Cancer - 
What You Need to Know."  The article stated that "[l]ung 
cancers can arise a decade before they are even visible for 
the first time.  Events occurring weeks or even months before 
a diagnosis are not significant in determining occurrence.  
This is a critical concept for patients and their physicians 
to understand."  The representative argues that this 
information indicates that lung cancer may exist for a 
significant period of time before it is detected or diagnosed 
and, as relevant in this particular case, the veteran's lung 
cancer may have predated the development of his fatal colon 
cancer, or his bladder cancer.  A medical article or treatise 
can provide important support when combined with an opinion 
of a medical professional, if the medical article or treatise 
evidence discusses general relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon subjective 
facts rather than unsubstantiated lay opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).

In the present case, however, the treatise evidence submitted 
by the appellant is not accompanied by the opinion of any 
medical expert linking the veteran's death to lung cancer.  
And, as noted above, the veteran's own physician and the 
physician who prepared the medical opinion in October 2004 
stated that the veteran's pulmonary lesions were not due to a 
primary lung cancer.  So the Board concludes that this 
information in the medical treatise is insufficient to 
constitute the required medical nexus opinion.

The preponderance of the evidence clearly establishes that 
the veteran had bladder cancer that first manifested many 
years after military service and which eventually resolved.  
But he later developed colon cancer independent of and not 
due to the prior bladder cancer and the colon cancer then 
fatally metastasized to his brain and lungs, resulting in his 
death.  Neither colon cancer nor urinary bladder cancer is 
shown by the medical evidence to be related to his military 
service, including his presumed exposure to herbicides in 
Vietnam, and VA has determined there is no such relationship.

So in conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


